Citation Nr: 1809992	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-29 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas
 
 
THE ISSUES
 
1.  Entitlement to service connection for the residuals of fractured ribs.
 
2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder and depression.

3.  Entitlement to a rating in excess of 10 percent for head injury residuals, including blurred vision with anxiety prior to January 14, 2015.

4.  Entitlement to a rating in excess of 40 percent for head injury residuals, including blurred vision with anxiety since January 14, 2015.

5.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease for the period from August 1, 2007 through October 17, 2011. 
 
6.  Entitlement to a rating in excess of 20 percent for left knee degenerative joint disease since October 18, 2011.  
 
7.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease for the period from August 1, 2007 through October 17, 2011.  
 
8.  Entitlement to a rating in excess of 20 percent for right knee degenerative joint disease since October 18, 2011.  

9.  Entitlement to an effective date prior to October 18, 2011 for service connection for right knee instability.  
 
10.  Entitlement to a total disability evaluation based on individual unemployability.  
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his wife
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1986 to June 1990 and from March 1991 to December 1992.  
 
This case was previously before the Board of Veterans' Appeals (Board) in March 2017, so that the Veteran could be scheduled for a hearing before a member of the Board. That hearing was held in May 2017 before the undersigned.
 
During his video conference, the Veteran raised contentions to the effect that his child had birth defects as a result of his claimed exposure to toxic substances during the Persian Gulf War.  Therefore, he sought additional VA compensation for his child.  That claim is neither developed nor certified for review by the Board. Accordingly, this matter is referred to the RO for appropriate consideration.  

The issues of entitlement to ratings in excess of 20 percent for degenerative joint disease of each knee since October 18, 2011, and entitlement to total disability evaluation based on individual unemployability are REMANDED below.
 
 
FINDINGS OF FACT
 
1.  At his May 2017 video conference, the Veteran withdrew his appeal with respect to the issues of entitlement to increased ratings for residuals of a head injury, including blurred vision and anxiety.
 
2.  The preponderance of the evidence is against a finding of a chronic, identifiable rib disability in or after service.  
 
3.  An acquired psychiatric disorder was not demonstrated inservice, a psychosis was not compensably disabling within a year of his separation from active duty, there is no evidence of verified inservice stressor to support a diagnosis of posttraumatic stress disorder, and the preponderance of the evidence is against a finding that any acquired psychiatric disorder is otherwise related to service.  
 
4.  Prior to October 18, 2011, left knee degenerative joint disease was not manifested by flexion limited to 30 degrees, or by extension limited to 15 degrees.
 
5.  Prior to October 18, 2011, right knee degenerative joint disease was not manifested by flexion limited to 30 degrees, or by extension limited to 15 degrees.
 
6.  The preponderance of the competent evidence of record is against a finding that moderate right knee instability was first manifested prior to October 18, 2011.  
 
 
CONCLUSIONS OF LAW
 
1.  The Veteran has met the criteria to withdraw the issues of entitlement to increased ratings for residuals of a head injury, including blurred vision and anxiety.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
 
2.  Residuals of rib fractures are not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).
 
3.  An acquired psychiatric disorder, to include posttraumatic stress disorder and depression, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).
 
4.  Prior to October 18, 2011, the criteria for a rating in excess of 10 percent for  left knee degenerative joint disease were not met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2017).  
 
5.  Prior to October 18, 2011, the criteria for a rating in excess of 10 percent for right knee degenerative joint disease were not met.  38 U.S.C. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261.  
 
6.  The criteria for an effective date prior to October 18, 2011 for a grant of service connection for right knee instability have not been met.  38 U.S.C. §§ 5103, 5103A, 5110 (2012); 38 C.F.R. §§ 3.159, 3.400 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Increased Rating for Residuals of a Head Injury
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  Any or all issues involved in an appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  
 
During his May 2017 video conference the appellant withdrew the issues of entitlement to increased ratings for residuals of a head injury, including blurred vision and anxiety.  Hence, with respect to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.  
 
Service Connection 
 
The Veteran claims entitlement to service connection for residuals of fractured ribs and for an acquired psychiatric disorder to include posttraumatic stress disorder and depression.  

Rib fracture residuals 
 
Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).
 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.
 
In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 
 
The Veteran contends that he suffered fractured ribs in service when he was thrown from a moving vehicle onto concrete.  He states that he has had significant rib pain as a result of that injury and that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  
 
The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his claimed rib disability.  The question of an etiologic relationship between any current rib problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In this case not only is the inservice incurrence of rib fractures uncorroborated by the evidence in the service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  In this regard, although the Veteran's service medical records show that he was involved in a motor vehicle accident and was struck by a vehicle on another occasion, those records are negative for any complaints or clinical findings of a rib injury of any kind. 
 
The Veteran first reported broken ribs in his August 2007 claim for service connection, and no report of broken ribs was recorded in his medical records until June 2010.  Significantly, however, as was the case with the service medical records, the post-service medical records are also negative for any objective evidence of any residuals of broken ribs.  For example, X-rays, such as those taken of the Veteran's chest in December 2007 are negative for any such residuals.  Although the Veteran maintains that he has had chronic rib pain since his inservice injuries, pain without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356 (2001).  
 
Absent competent evidence linking residuals of rib fractures to service, and absent competent evidence of a chronic, identifiable rib injury or residuals of a rib injury since filing a claim the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted.  

Acquired psychiatric 
 
In addition to the general laws and regulations governing service connection as cited above, a psychosis may be presumed to have been incurred during active duty service if such a disorder was compensably disabling within one year following a veteran's separation from active duty.  38 C.F.R. §§ 3.307, 3.309. 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  

If the evidence establishes that a veteran engaged in combat with the enemy and if the claimed stressor is related to that combat and if the claimed stressor is consistent with the conditions or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the inservice stressor, provided that there is no clear and convincing evidence to the contrary.  38 U.S.C. § 1154; 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Where a current diagnosis of posttraumatic stress disorder exists, the sufficiency of the claimed in-service stressor is presumed.  Id.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is required.  38 C.F.R. § 3.304(f); Kays v. Snyder, 846 F.3d 1208 (Fed. Cir. 2017). 
 
For a stressor to be sufficient for a finding of posttraumatic stress disorder, the stressor must meet two requirements: 
 
(1) A person must have been exposed to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the person's response must have involved intense fear, helplessness, or horror. Cohen.
 
While the Veteran was recalled to support Operation Desert Shield/Desert Storm, there is no evidence that he actually engaged in combat with the enemy.  The claimed stressor is not consistent with the conditions or hardships associated with his primary duties as a motor transport operator.  Moreover, he has not received any of the awards or decorations commonly associated with combat, such as a Combat Infantryman's Badge or any award for valor.  Thus the Veteran's lay testimony alone may not establish the occurrence of the claimed stressor.  
 
The Veteran's service medical records are negative for any complaints, findings or diagnosis of an acquired psychiatric disorder, to include depression and posttraumatic stress disorder.  Further, there is no competent evidence that the appellant was suffering from a compensably disabling psychosis within a year of his separation from active duty.

Rather, the evidence shows that depression was first diagnosed in May 2000 during a VA psychiatric examination.  Not only was that many years after the Veteran's separation from service, the preponderance of the evidence is against finding a nexus to service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim for service connection for depression.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, during the May 2000 VA examination, the examiner noted that during the Persian Gulf War, the Veteran had not been wounded.  The examiner opined that the Veteran's participation in the Persian Gulf War had not been so difficult as to indicate mental deterioration. 

Multiple subsequent examiners, such as in December 2007 and April 2009, have also found that the Veteran's depression was unrelated to service.  For example, the April 2009 examiner found the Veteran's actual onset of his depression had occurred after his son had been born with a significant cognitive difficulty.  In June 2009 a VA examiner noted that the Veteran had numerous somatic complaints and significant anger at the military and VA for not taking care of him.  The Veteran focused largely on psychiatric stressors which appeared to include financial difficulties and poor relationships with wife and children.  Although the Veteran did report a twenty year plus history of memory difficulty, it was unrelated to any specific event and was not related to his active duty service.  
 
The Veteran has reported posttraumatic stress disorder stressors primarily associated with chemical warfare, a scud missile attack, and the memories of his motor vehicle accident in service.  Although VA treatment records since service suggest the presence of posttraumatic stress disorder, they do not confirm the presence of a verified inservice stressor.  

The Veteran has had multiple comprehensive psychiatric evaluations by VA examiners and clinicians to determine the nature of any psychiatric disability found to be present.  An extensive January 2014 VA Mental Health Trauma Services Posttraumatic Stress Disorder and Therapy Evaluation confirmed the presence of depression but found that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder.  Moreover, the examiner found that the posttraumatic stress disorder diagnoses in the Veteran's treatment records were not the result of formal assessments of the appellant's alleged posttraumatic stress disorder symptoms.  

VA psychiatric examinations by different VA examiners in December 2007, August 2012 and January 2015 were similarly negative for posttraumatic stress disorder.  In fact, the latter two VA examiners found that the Veteran did not have a psychiatric disorder of any kind.  
 
Given the greater depth and comprehensive nature of the VA examinations (including interviews with the Veteran, reviews of the appellant's history, and psychological testing), the Board finds them to be more probative of the etiology of any acquired psychiatric disorder to include posttraumatic stress disorder and depression.  Absent evidence of an acquired psychiatric disorder inservice, absent competent evidence of an acquired psychosis within a year of separation from active duty, absent evidence of a corroborated inservice stressor to support a diagnosis of posttraumatic stress disorder, and given that the preponderance of the evidence is against finding a nexus to service for any acquired psychiatric disorder, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is denied.  
 

The Increased Rating Claims
 
The Veteran contends that the initial 10 percent ratings, effective August 1, 2007, for his degenerative joint disease of each knee do not adequately reflect the severity of those disorders.  Therefore, he maintains that increased ratings are warranted.  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155, 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
During the course of an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Similarly, when service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
 
The Veteran's degenerative joint disease of the knees is rated on the basis of limitation of motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5260, and 5261.  A 10 percent rating was warranted when flexion is limited to 45 degrees or when extension was limited to 10 degrees.  A 20 percent rating was warranted when flexion was limited to 30 degrees or when extension was limited to 15 degrees.  

In addition, consideration was given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors included a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration was also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on a veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 
 
For the period from August 1, 2007 through October 17, 2011, the evidence shows that degenerative joint disease of the knees was manifested primarily by complaints of pain, tenderness to palpation, swelling, and limitation of motion.  During a March 2008 consultation with the Orthopedic Surgery Service, and during a May 2009 VA examination, there was tenderness to palpation, crepitus, and mild swelling in the left knee compared to the right.  The Veteran demonstrated left knee motion from 0 to 90 degrees with complaints of pain at 70 degrees, and right knee motion from 0 to 110 degrees with complaints of pain at the endpoint.  There was apparent varus malalignment in the left knee but no evidence of instability.  During repetitive motion testing the Veteran did not exhibit any increased pain, fatigue, weakness, lack of endurance, or incoordination.  He also reported that his knees buckled, causing him to fall; and he reported the use of knee braces and a cane to assist with ambulation.   
 
The foregoing findings meet or more nearly approximate the criteria for not more than a 10 percent rating for each knee under 38 C.F.R. § 4.71a.  Even considering the painful left knee motion from 70 degrees on, there is no schedular basis for a higher rating.  This is particularly true in the absence of additional limitation on repetitive testing.  DeLuca.  Therefore, a rating in excess of 10 percent is not warranted for either knee for the period from August 1, 2007 through October 17, 2011.  
 

The Effective Date Claim
 
The Veteran claims entitlement to an effective date prior to October 18, 2011 for service connection for right knee instability.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that there is no legal basis for such action. 
 
Generally, the effective date of an award of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  There is an exception in that the effective date of disability compensation will be the day following the Veteran's separation from active service, if the claim is received within 1 year after the Veteran's separation from service.  Otherwise, the effective date will be the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2)(1).
 
The Veteran's initial claim of entitlement to service connection for bilateral knee disability was filed on August 1, 2007.  While service connection for knee disabilities was granted effective on that date, competent evidence of instability of the right knee was not reported until the VA examination of October 18, 2011.  Indeed, the evidence such as the report of the Veteran's March 2008 consultation with the VA Orthopedic Surgery Service and the report of the May 2009 VA examination specifically revealed that the right knee was stable.  
 
Because the basis for a separate 20 percent rating for lateral instability of the right knee arose on October 18, 2011, and because that was later than the date of the receipt of his claim for service connection for the Veteran's knee disabilities, October 18, 2011 was correctly assigned as the effective date for the instability of the right knee.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 
 
 

ORDER
 
The appeals to the claims of entitlement to increased ratings for residuals of a head injury, including blurred vision and anxiety are dismissed.  
 
Entitlement to service connection for the residuals of rib fractures is denied.  
 
Entitlement to service connection for depression and posttraumatic stress disorder are denied.  
 
For the period from August 1, 2007 through October 17, 2011, entitlement to a rating in excess of 10 percent for left knee degenerative joint disease is denied.  

For the period from August 1, 2007 through October 17, 2011, entitlement to a rating in excess of 10 percent for right knee degenerative joint disease is denied.  
 
Entitlement to an effective date prior to October 18, 2011 for service connection for right knee instability is denied.
 
 
REMAND
 
During his May 2017 Board video conference, the Veteran testified that degenerative joint disease of the knees was more disabling than reflected by the assigned  20 percent ratings.  The Veteran's knees were last examined by VA in January 2015, and there are no records on file reflecting treatment for his knees since May 2015.  
 
In September 2015, the RO granted service connection for the following:  valvular heart disease with cardiomyopathy, rated as 30 percent disabling, effective August 1, 2007; left shoulder rotator cuff tendonitis, rated as 20 percent disabling, effective August 1, 2007; pterygium, tear film insufficiency, and blepharospasm, rated as noncompensable, also effective August 1, 2007.  The RO also granted the Veteran service connection for treatment purposes for avulsion of teeth: 7, 8, 9, and10; and partial avulsion of teeth: 3, 4, 5, 15, 19, 20, 28, and 30 due to combat wounds or trauma.
 
In September 2015, the RO raised the Veteran's rating for the residuals, head injury, including blurred vision with anxiety, from 10 to 40 percent disabling, effective January 14, 2015.  The RO also raised the Veteran's rating for right knee instability from 10 percent disabling to 20percent disabling, effective October 18, 2011.  
 
As noted on an August 2017 rating code sheet, the September 2015 RO decision has not yet been promulgated.  
 
In June 2015, the RO denied entitlement to a total disability evaluation based on individual unemployability.  In a statement the following month, the claimant effectively disagreed with that decision, however, he has not yet been issued a Statement of the Case with respect to that issue.  Hence, further action is required.
 
In light of the foregoing, additional development of the record is warranted.  Accordingly, the case is remanded for the following actions  
 
1.  Issue the Veteran a statement of the case with respect to his claim for a total disability evaluation based on individual unemployability. Should this claim remain denied following the development outlined below, the Board, in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), will exercise jurisdiction over this claim  
 
2.  Ask the Veteran for the names and addresses of all health care providers (VA and non-VA) who have treated his left and/or right knee degenerative joint disease since May 2015.  Then request the records associated with that treatment directly from each of the health care providers identified by the Veteran. A failure to respond or a negative reply to any request must be associated with the Veteran's claims file.  If the records are held by an entity affiliated with the Federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought. If the requested records are unavailable, but are not held by an entity affiliated with the Federal government, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

3.  Thereafter schedule the Veteran for an orthopedic examination to determine the severity of his degenerative joint disease of the knees.  The Veteran's VBMS and Virtual VA files must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.
 
The examiner's report must address the nature of any  active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for each knee.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must also address whether there is evidence of recurrent subluxation or lateral instability due to degenerative joint disease, and if so, the degree of disability, e.g., moderate or marked.  Finally, the examiner must address whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, and/or incoordination; and the effects of each knee disability on the Veteran's ordinary activity, including his employment.
 
4.  A copy of the notice, informing the Veteran of the date, time, and location of the examination must be associated with the claims file.  If that notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  
 
5.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  
 
6.  Then after undertaking any other indicated development readjudicate the issues of entitlement to ratings in excess of 20 percent for degenerative joint disease of the knees and entitlement to a total disability evaluation based on individual unemployability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.
 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.
 
The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


